Case: 16-10141       Date Filed: 02/05/2018      Page: 1 of 29


                                                                                [PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 16-10141
                              ________________________

                         D.C. Docket No. 1:14-cv-00865-KOB



TARGET MEDIA PARTNERS,
ED LEADER,

                                                        Plaintiffs - Appellants,

versus

SPECIALTY MARKETING CORPORATION,

                                                        Defendant - Appellee.

                              ________________________

                     Appeal from the United States District Court
                        for the Northern District of Alabama
                            ________________________

                                    (February 5, 2018)

Before MARCUS and NEWSOM, Circuit Judges, and BUCKLEW, ∗ District
Judge.


∗
   Honorable Susan C. Bucklew, United States District Judge for the Middle District of Florida,
sitting by designation.
              Case: 16-10141     Date Filed: 02/05/2018   Page: 2 of 29




MARCUS, Circuit Judge:

      Target Media Partners (“Target Media”) appeals the dismissal of its

defamation suit.    The essential issue raised is whether the Rooker-Feldman

doctrine can bar a federal suit regarding events occurring long after the entry of a

state court decision. We hold that Rooker-Feldman cannot bar such a claim.

      The Rooker-Feldman doctrine eliminates federal court jurisdiction over

those cases that are essentially an appeal by a state court loser seeking to relitigate

a claim that has already been decided in a state court. The doctrine is designed to

ensure that the inferior federal courts do not impermissibly review decisions of the

state courts -- a role reserved to the United States Supreme Court. However, the

Rooker-Feldman jurisdictional bar is a narrow one. In invoking the limitation on

review of state court decisions, the federal courts must also ensure that litigants

whose claims are properly within the cognizance of the courts are not denied a

hearing.

      The parties before us today previously litigated a breach-of-contract suit in

Alabama’s state courts. Target Media then commenced a lawsuit in federal district

court raising a defamation claim concerning a letter sent after the completion of the

Alabama case. That letter discussed, in some detail, the state trial and verdict. The

federal district court concluded that Target Media’s federal suit was “inextricably



                                          2
              Case: 16-10141     Date Filed: 02/05/2018    Page: 3 of 29


intertwined” with the previous state court suit and, therefore, dismissed the federal

claim as being jurisdictionally barred under the Rooker-Feldman doctrine.

      After thorough review, however, we conclude that the claim brought in

federal court was not “inextricably intertwined” with the Alabama case, the claim

was not barred by the Rooker-Feldman doctrine, and the district court has

jurisdiction to entertain it. The federal suit did not seek -- indeed could not have

sought -- to relitigate claims decided by a state court.

                                           I.

                                          A.

      Target Media and Specialty Marketing both publish magazines directed at

the truck driving industry. These publications are made available free of charge at

various locations. The magazines include advertisements of interest to members of

the truck driving industry. Target Media Partners Operating Co., LLC v. Specialty

Mktg. Corp., 177 So. 3d 843, 848 (Ala. 2013).              In addition to publishing

magazines, Target Media distributes publications to locations concentrated in the

southeastern United States.

      In 2002, Target Media and Specialty Marketing entered into a contract

whereby Target Media agreed to widely distribute Truck Market News, the

publication of Specialty Marketing. The contract provided for Specialty Marketing

to take care of printing and furnishing copies of Truck Market News to various


                                           3
              Case: 16-10141     Date Filed: 02/05/2018   Page: 4 of 29


distribution points. Target Media would provide distribution of Truck Market

News twice a month, including “[h]and [d]elivery and display” along with

“[d]ocumentation that includes proof of delivery, returned (non-picked up)

magazines, . . . and photos upon request.” Id. at 849. The contract tallied 275

individual locations to which Truck Market News would be delivered for a monthly

contractual fee finalized at $9,750. Id. at 849–50. The contract additionally

provided that the “price also includes distribution in our racks.” Id. at 849.

      Specialty Marketing printed between 36,000 and 42,000 copies of Truck

Market News each month. Id. at 850. Under the arrangement intended by the

contract, Target Media’s drivers were required to deliver copies of Truck Market

News to various stops along their routes; these copies would be used to stock

magazine display racks. Id. at 850–51. However, at a meeting in early 2007, one

of Target Media’s delivery drivers provided the owners of Specialty Marketing

descriptions as well as photographs suggesting that Truck Market News was not

being distributed as planned. Id. at 852–53.

      In 2007, Specialty Marketing sued Target Media and other related parties in

Alabama state court for, among other things, breach of contract, promissory fraud,

and fraudulent misrepresentation. Id. at 853. A number of former Target Media

employees testified at the subsequent jury trial that during the period under the

contract, Target Media engaged in a practice of discarding rather than distributing


                                          4
             Case: 16-10141     Date Filed: 02/05/2018      Page: 5 of 29


many brand new copies of Truck Market News. Id. at 851–52. Witnesses and

photographic evidence indicated that still–wrapped and bundled copies of Truck

Market News were disposed of when, at the direction of the company, Target

Media magazines were given priority in loading, and insufficient room was left on

delivery vehicles for other publications.     Id. at 851.     Additional copies were

disposed of at intended places of delivery because company instructions on the

placement of publications in display racks left room only for Target Media

publications. Id. The former employees also testified that records meant to be

provided under the distribution agreement -- reports showing how many copies of

Truck Market News were remaining on display from a previous issue when new

issues were delivered -- were falsified at the direction of Target Media in order to

make unavailable figures “look good.”         Id. at 851–52.        One of Specialty

Marketing’s owners calculated that the company had paid around $430,000 under

the delivery contract and incurred over $900,000 in printing costs for magazines

that were mostly abandoned. Id. at 853.

      In May 2010, trial verdicts were returned against Target Media awarding

Specialty Marketing compensatory and punitive damages totaling approximately

$2.36 million for breach of contract, promissory fraud, and fraudulent

misrepresentation. Id. at 854. The jury also returned a verdict against Specialty

Marketing on a breach-of-contract counterclaim, awarding damages of $48,800.


                                          5
                 Case: 16-10141    Date Filed: 02/05/2018   Page: 6 of 29


Id. The Supreme Court of Alabama upheld the verdicts in September 2013 and the

Supreme Court denied certiorari. Id. at 847; Target Media Partners Operating

Co., LLC, v. Specialty Mktg. Corp., 135 S. Ct. 1702 (2015).

          Around March 21, 2014, long after the state court lawsuit had been

completed, Specialty Marketing mailed materials to advertising agencies that

worked with Target Media. Included in the mailed packages was the following

letter:

          TO WHOM IT MAY CONCERN:

          For your information I am sending you the following:

          1) Circuit Judge Howell’s Order of May 11, 2010 showing jury
          verdict against Target Media and Ed Leader for Breach of Contract,
          Promissory fraud and Fraud totaling over $2.4 Million.

          (1a) Is the Alabama Supreme Court Ruling of April 19, 2013,
          affirming all of these counts against these Defendants. With interest,
          the amount now owed to me is $3.4 Million.

          2) Glennis Ford’s sworn testimony of her instructions to commit
          fraud.

          3) Rodney Deen’s sworn testimony of his throwing away of hundred
          [sic] of thousands of brand new undelivered books every month as
          instructed by Target Media Partners.

          4) Gary Freeman’s sworn testimony of his work to get the books off
          the loading dock where he worked at the Gypsum Plant near the
          Target Media warehouse.

          5) Gordon Adams’ trial testimony of the fraud he was made to commit
          in order to keep his job with Target Media.


                                            6
              Case: 16-10141     Date Filed: 02/05/2018   Page: 7 of 29


      6) Ed Leader’s trial testimony showing his knowledge and
      participation in the actions that resulted in the jury verdict that has
      been upheld by the Alabama Supreme Court.

      7) Gary Poe’s two pages of sworn testimony about the tons of brand
      new books left at the Gypsum Plant by Target Media Partners.

      8) Wallace Adams’ trial testimony of his forced participation in the
      fraud that resulted in the $2.4 Million jury verdict against Ed Leader
      and Target Media.

      9) A CD disc of 258 pictures of the brand new books being thrown
      away without being delivered, most of the books are Target Media
      books with ads sold by Target Media Partners and their ad agency.

      It is my belief that you and everyone else that has any business or
      personal dealings with Target Media Partners, their owners and
      officers, need to know of this documented, trail [sic] proven fraud by
      them. All of which has been upheld by the Alabama Supreme Court.
      Further, it is my belief that many others have been and continue to be,
      victims of this fraud.

                                          B.

      On May 9, 2014, Target Media filed this defamation action against Specialty

Marketing in the United States District Court for the Northern District of Alabama,

seeking injunctive relief and damages and asserting claims for libel per se as well

as fraudulent misrepresentation. A magistrate judge recommended that the district

court dismiss the action for lack of subject matter jurisdiction. First, the magistrate

considered the portions of the letter that discussed state court events and trial

testimony. The magistrate concluded that a federal district court should not be able

to hear Target Media’s federal claims related to those parts of the letter because of


                                          7
              Case: 16-10141    Date Filed: 02/05/2018    Page: 8 of 29


Rooker-Feldman, reasoning that the letter’s presentation of trial testimony was

“inextricably intertwined” with the Alabama state court decision, and that the

resolution of the federal claim would have the material effect of nullifying the state

court judgment.

      The magistrate judge went on to examine the first sentence of the final

paragraph from the letter in question, which read this way: “It is my belief that you

and everyone else that has any business or personal dealings with Target Media

Partners, their owners and officers, need to know of this documented, trail [sic]

proven fraud by them.” The magistrate reached the merits, observing that this was

“simply a statement of [Specialty Marketing’s] personal opinion, which is not

libelous per se” and noted that this statement of opinion “does not qualify as

defamatory.” Finally, the magistrate considered the letter’s concluding sentence:

“Further, it is my belief that many others have been and continue to be, victims of

this fraud.” The court found that a “plain reading” of this statement did not, as

Target Media had asserted, allege ongoing fraud. Rather, the sentence referenced

“the fraudulent scheme to which [Specialty Marketing] fell victim between 2002

and 2006.” Because this statement referenced the fraud at issue in the parties’ state

court dispute, the allegation that the speech constituted defamation was also

“inextricably intertwined” with the state court judgment. The magistrate stated




                                          8
              Case: 16-10141       Date Filed: 02/05/2018   Page: 9 of 29


further that since truth is a defense to defamation, “to find that Specialty Marketing

committed libel . . . it would be necessary to overturn the state verdict.”

      The    district   court     adopted   the   magistrate   judge’s      Report   and

Recommendation and dismissed the action for lack of subject matter jurisdiction.

On de novo review, the district court agreed that the federal suit was “inextricably

intertwined” with the state court decision for Rooker-Feldman purposes, and that

the letter did not allege a continuing or current fraud. Following the reasoning of

the magistrate judge, the district court determined that a federal defamation claim

regarding the statements made in the letter was barred by Rooker-Feldman.

                                            II.

      We review the district court’s dismissal of the defamation case de novo.

See, e.g., Doe v. Fla. Bar, 630 F.3d 1336, 1340 (11th Cir. 2011) (“We review de

novo a district court’s decision that the Rooker-Feldman doctrine deprives it of

subject matter jurisdiction.”).

      Upon review, we hold that the district court improperly denied subject

matter jurisdiction and erroneously dismissed Target Media’s defamation claim on

Rooker-Feldman grounds.

                                            A.

      Rooker-Feldman raises a question about our subject matter jurisdiction, an

issue we are always obliged to examine. See, e.g., Reahard v. Lee Cty., 978 F.2d
9
             Case: 16-10141     Date Filed: 02/05/2018    Page: 10 of 29


1212, 1213 (11th Cir. 1992). The Rooker-Feldman doctrine is a limitation on the

jurisdiction of the inferior federal courts. This limitation is intended to prevent the

federal courts from hearing what are essentially appeals from state court decisions,

which may only be heard by the United States Supreme Court. The doctrine is

rooted in an understanding that Congress has given only the United States Supreme

Court the ability to hear an appeal from a state court decision. See 28 U.S.C.

§ 1257(a) (“Final judgments or decrees rendered by the highest court of a State in

which a decision could be had, may be reviewed by the Supreme Court [where

appealed on certain grounds].”); see also Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 292 (2005) (“§ 1257, as long interpreted, vests authority to

review a state court’s judgment solely in [the Supreme] Court.”). The federal

district courts, meanwhile, have been given original, not appellate, jurisdiction.

See, e.g., 28 U.S.C. §§ 1331, 1332.

      The foundation of the Rooker-Feldman doctrine rests on two United States

Supreme Court cases. In the first one, Rooker v. Fidelity Trust Co., 263 U.S. 413

(1923), the Supreme Court rejected, as falling outside the jurisdiction of the district

court, a suit that sought to have an Indiana state court’s judgment “declared null

and void.” Id. at 414. There, the parties in federal court were the same parties who

had litigated in state court. Id. Though the federal suit raised constitutional

claims, “it was the province and duty of the state courts to decide” such claims. Id.


                                          10
              Case: 16-10141    Date Filed: 02/05/2018   Page: 11 of 29


at 415. The Supreme Court noted that under jurisdiction-conferring statutes, “no

court of the United States other than [the Supreme] [C]ourt could entertain a

proceeding to reverse or modify the judgment.” Id. at 416.

      Sixty years later in D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983),

the Supreme Court held that a federal district court was without the power to

review a District of Columbia court’s individualized adjudication, even though the

federal court could review general challenges to District of Columbia court rules.

The decision which could not be considered in an inferior federal court, regarding

whether certain individuals should be permitted to sit for the bar examination, was

“judicial in nature,” and “a United States District Court has no authority to review

final judgments of a state court in judicial proceedings,” including claims that were

“inextricably intertwined” with the state court decision. Id. at 479, 482, 486.

However, a district court could hear allegations regarding the facial validity of a

state court rule. Id. at 487.

      More recently, the Supreme Court concluded that the inferior federal courts

had been applying Rooker-Feldman too broadly. Exxon Mobil, 544 U.S. at 283

(“[T]he [Rooker-Feldman] doctrine has sometimes been construed to extend far

beyond the contours of the Rooker and Feldman cases.”). The Supreme Court

expressly limited Rooker-Feldman’s applicability. In Exxon Mobil Corp. v. Saudi

Basic Industries Corp., 544 U.S. 280 (2005), the Supreme Court clarified that


                                         11
               Case: 16-10141   Date Filed: 02/05/2018   Page: 12 of 29


Rooker-Feldman bars only that class of cases in which federal litigants seek

reversal of state court decisions. The doctrine is “confined to cases of the kind

from which the doctrine acquired its name: cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and

rejection of those judgments.” Id. at 284. The Supreme Court has also clarified

that “Rooker-Feldman is not simply preclusion by another name.”           Lance v.

Dennis, 546 U.S. 459, 466 (2006) (again stating that Rooker-Feldman applies

“where a party in effect seeks to take an appeal of an unfavorable state-court

decision,” id.).    The doctrine neither “override[s] or supplant[s] preclusion

doctrine” nor “augment[s] the circumscribed doctrines that allow federal courts to

stay or dismiss proceedings in deference to state-court actions.” Exxon Mobil, 544
U.S. at 284.

      Following Exxon Mobil, our Circuit recognized the limited scope of the

Rooker-Feldman doctrine as it has been described by the Supreme Court. We have

since declined to apply our previous test for Rooker-Feldman analysis and have

instead hewn closely to the language of Exxon Mobil. See Nicholson v. Shafe, 558
F.3d 1266, 1274 (11th Cir. 2009). Consistent with the directions of the Supreme

Court, we now apply Rooker-Feldman to bar only those claims asserted by parties

who have lost in state court and then ask the district court, ultimately, to review


                                         12
              Case: 16-10141   Date Filed: 02/05/2018   Page: 13 of 29


and reject a state court’s judgments. Id. at 1268 (quoting Exxon Mobil, 544 U.S. at

284).

        To determine which claims invite rejection of a state court decision, we

continue to apply an inquiry similar to the one that preceded Exxon Mobil. We

continue to consider whether a claim was either (1) one actually adjudicated by a

state court or (2) one “inextricably intertwined” with a state court judgment. See

Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009) (per curiam). And we

have continued to describe a claim as being “inextricably intertwined” if it asks to

“effectively nullify the state court judgment, or it succeeds only to the extent that

the state court wrongly decided the issues.” Id. (internal quotation marks and

citation omitted).

        Notably, however, a federal claim is not “inextricably intertwined” with a

state court judgment when there was no “reasonable opportunity to raise” that

particular claim during the relevant state court proceeding. Id. (quoting Powell v.

Powell, 80 F.3d 464, 467 (11th Cir. 1996)). Thus, the class of federal claims that

we have found to be “inextricably intertwined” with state court judgments is

limited to those raising a question that was or should have been properly before the

state court. For example, in Casale, we held that Rooker-Feldman barred a federal

district court from exercising jurisdiction where an ex-husband sought an

injunction to stop domestication of out-of-state contempt orders. Id. at 1261.


                                         13
             Case: 16-10141     Date Filed: 02/05/2018    Page: 14 of 29


There, though the federal and state claims were different in name, their essential

inquiry was the same -- whether there was a requirement to pay amounts due under

a divorce decree. Id. Thus, where arguments, even ones grounded in federal law,

were not “offer[ed] . . . to the state courts -- or if the state courts did not buy them

-- [they could not be] unload[ed] . . . by attempting to sell them” in federal court.

Id.

                                          III.

      That Rooker-Feldman cannot apply to the case at hand is stated simply: the

defamation claim brought by Target Media in federal district court does not invite

the review and rejection of the Alabama state court judgment. See Nicholson, 558
F.3d at 1268.    Here, there are multiple reasons why the requirements found in

Rooker-Feldman have not been met.

                                          A.

      Most starkly, as a matter of temporality, it’s difficult to imagine a case

where a federal court could be barred by Rooker-Feldman from hearing a claim

that arose only after the relevant state court decision had been issued. Indeed, in

this case, the Alabama state court could not possibly have adjudicated a question

arising from conduct that occurred after it had finally decided the breach-of-

contract dispute between these parties. This temporal sequence forecloses the

applicability of Rooker-Feldman and removes our need to inquire into whether the


                                          14
             Case: 16-10141    Date Filed: 02/05/2018    Page: 15 of 29


claim presented is identical to or “inextricably intertwined” with a previously

decided state court claim. A claim about conduct occurring after a state court

decision cannot be either the same claim or one “inextricably intertwined” with

that state court decision, and thus cannot be barred under Rooker-Feldman.

      More specifically, the timing of the alleged defamatory speech means that it

cannot be grounds for a Rooker-Feldman bar.             Well before Exxon Mobil’s

limitation of the doctrine, this Court recognized that Rooker-Feldman is not a bar

to jurisdiction where “[an] issue did not figure, and could not reasonably have

figured, in the state court’s decision.” Wood v. Orange Cty., 715 F.2d 1543, 1547

(11th Cir. 1983) (“[A]n issue that a plaintiff had no reasonable opportunity to raise

cannot properly be regarded as part of the state case.”). On the facts before us, the

Alabama jury trial rendered verdicts against Target Media on breach of contract,

promissory fraud, and fraudulent misrepresentation as well as a breach-of-contract

verdict against Specialty Marketing in 2010. Target Media Partners, 177 So. 3d at

854. The Supreme Court of Alabama upheld those verdicts in 2013. Id. at 847.

But the federal complaint arises only on claims related to a letter that both parties

agree was sent in March 2014. The allegedly defamatory letter postdated both the

decision of the Alabama jury and the final affirmance of the trial court’s judgment

by the Supreme Court of Alabama.         Quite simply, the Alabama state court’s

decision could not reasonably -- and indeed could not possibly -- have considered


                                         15
               Case: 16-10141   Date Filed: 02/05/2018   Page: 16 of 29


language in letters sent well after the conclusion of the trial and Target Media’s

state court appeal. An allegedly tortious act occurring long after the state court

rendered its judgment cannot be barred by Rooker-Feldman because there was no

opportunity to complain about the allegedly injurious act in the state court

proceedings.

                                         B.

      Moreover, a defamation claim cannot be the same claim as, or one

“inextricably intertwined” with, the Alabama court judgment where the nature of

the claims reveals that they present distinct issues.     Here, the essence of the

Alabama suit is distinct from the essence of the federal suit. The legal issues

presented to the Alabama court inquired about the contractual obligations between

the parties. The main legal issue presented in this federal claim, however, is

whether the speech contained in Specialty Marketing’s letter was defamatory in

nature. The factual issues before the Alabama court included whether the conduct

of Target Media constituted breach of its contractual duties, promissory fraud, and

fraudulent misrepresentation. The factual issues in this suit concern the meaning

and veracity of the words found in Specialty Marketing’s letter.

      It is true that the factual background of the defamation claim raised in

federal court today -- the contents of the letter -- does relate to the state court

judgment and so is “intertwined” in some sense. Nevertheless, it is not merely


                                         16
             Case: 16-10141    Date Filed: 02/05/2018   Page: 17 of 29


“any” interconnection of state and federal suits that constitutes the type of

“inextricably intertwined” issues that are relevant for Rooker-Feldman purposes.

Rather, the question posed to the federal court must be intertwined with the “state

court judgment” not only to the extent that it involves the state court proceedings

but also to the extent that a determination reached by the state court would have to

be relitigated in federal court. It is not the factual background of a case but the

judgment rendered -- that is, the legal and factual issues decided in the state court

and at issue in federal court -- that must be under direct attack for Rooker-Feldman

to bar our reconsideration. The Rooker-Feldman bar is avoided in this suit because

the Alabama state court could rule on the breach-of-contract and fraud claims

between these parties without deciding the defamation claim related to this letter.

Likewise, a federal court could decide on the merits of the defamation claim

without rendering a judgment on the merits of the breach-of-contract claim.

      The critical distinction between materials relevant to the factual background

surrounding a state case and the actual judgment rendered by a state court has been

emphasized by this Court both before and after Exxon Mobil. As we have said,

“our [Rooker-Feldman] decisions focus on the federal claim’s relationship to the

issues involved in the state court proceeding.” Goodman ex rel. Goodman v. Sipos,

259 F.3d 1327, 1333 (11th Cir. 2001) (cited in Casale, 558 F.3d at 1260). In

Goodman, two claims brought in federal court were barred by Rooker-Feldman


                                         17
             Case: 16-10141     Date Filed: 02/05/2018   Page: 18 of 29


while a third was not. Id. The two barred claims involved challenges to the

legality of evidence and proceedings used by the state court, both issues that were

or could have been decided by the state court. Id. at 1334. However, a third claim

challenged the legality of a search that was proximate to events leading to the state

court proceedings but was not the source of any “evidence or other information”

used in the state court. Id. A challenge to the legality of the search, then, could

not have been considered in the state court. That issue was not “inextricably

intertwined” with the relevant state court decision because it was not “premised on

the state court having ruled erroneously.” Id.

      Like the third, non-barred claim in Goodman, Target Media’s challenge to

the allegedly defamatory language in the letter here could not have been

considered in the Alabama court proceeding. There may be a factual relationship

between these parties’ trial in Alabama state court and the contents of the letter,

just as there was a relationship between the Goodman search and the events that

led to the state court proceeding there. However, Target Media does not contend

(nor could it) that the Alabama courts had ruled erroneously in the state court trial.

Instead, it claims only that the language from the letter about the trial is libel and

misrepresentation, a claim that was not and could not have been adjudicated in

Alabama state court and is not barred by Rooker-Feldman.




                                         18
             Case: 16-10141     Date Filed: 02/05/2018   Page: 19 of 29


      Finally, the defamation claim was independent of the breach-of-contract suit

litigated in state court. Under Exxon Mobil, the Supreme Court has observed that

the Rooker-Feldman doctrine is so limited that even where a truly new claim in

federal court does require some reconsideration of a decision of a state court, such

a claim still might not be barred: “If a federal plaintiff ‘present[s] some

independent claim, albeit one that denies a legal conclusion that a state court has

reached in a case to which he was a party . . . , then there is jurisdiction and state

law determines whether the defendant prevails under principles of preclusion.’”

Exxon Mobil, 544 U.S. at 293 (alterations in original) (quoting GASH Assocs. v.

Rosemont, 995 F.2d 726, 728 (7th Cir. 1993)).

      Finding a claim to be barred by Rooker-Feldman requires that it amount to a

direct attack on the underlying state court decision.          A challenge can be

contextually similar to an issue adjudicated in state court without activating

Rooker-Feldman. The propriety of the allegedly defamatory speech here was not

the specific question addressed by the relevant state court decision; rather, it is an

independent claim.     Feldman itself recognized the distinction.         There, in a

challenge to the District of Columbia’s bar admission requirements, federal district

courts lacked subject matter jurisdiction to review particular adjudications of

individuals’ applications for bar admission. Feldman, 460 U.S. at 482. However,

the federal district courts did have jurisdiction to examine a general constitutional


                                         19
             Case: 16-10141    Date Filed: 02/05/2018   Page: 20 of 29


challenge to the validity of the bar admissions scheme. Id. at 482–83. This Court

has similarly held that Rooker-Feldman bars federal district court jurisdiction over

appeals from particular state court adjudications but not over challenges to general

rules and procedures. See Berman v. Fla. Bd. of Bar Exam’rs, 794 F.2d 1529 (11th

Cir. 1986); Kirkpatrick v. Shaw, 70 F.3d 100, 102 (11th Cir. 1995). Even if the

general subject matter of the instant suit involves some of the factual background

found in the state court trial, the suit here is not barred by Rooker-Feldman because

the claims are independent from those that constituted the Alabama case.

      A challenge to holdings actually adjudicated by a state court plainly would

be barred by Rooker-Feldman. Thus, for example, post-Exxon Mobil, this Court

has held that an as-applied challenge to state DNA access procedures was barred

by Rooker-Feldman. Alvarez v. Att’y Gen., 679 F.3d 1257, 1263 (11th Cir. 2012).

In still another case upholding the dismissal of a § 1983 claim as Rooker-Feldman–

barred, we emphasized that a challenged search had been adjudicated to be lawful

by the relevant state court. Datz v. Kilgore, 51 F.3d 252, 254 (11th Cir. 1995).

Here, the state court was not asked, and could not have been asked to answer the

question of whether Specialty Marketing’s letter was libelous. The contextual

similarity of Target Media’s federal claim to the prior state court decision cannot

suffice to bring the claim within Rooker-Feldman’s ambit.




                                         20
              Case: 16-10141       Date Filed: 02/05/2018     Page: 21 of 29


       Specialty Marketing claims, however, that the “real purpose” behind Target

Media’s federal suit is to “distract from collection of the [Alabama state court]

judgment.” But even in situations where such a purpose does exist, a suit may be

brought in federal court, and the federal court cannot avoid jurisdiction under

Rooker-Feldman, so long as the federal claim that is raised is independent of any

claim raised in state court. While Specialty Marketing may assert some ongoing

frustration from the state suit, the injury complained of in the defamation action

was not caused by the Alabama state court judgment.

       To be clear, we make no determination today about the merits of the

defamation claim. 1 We simply hold that the district court had the power, and

therefore the unflagging obligation, to hear the case the parties presented. Because

there was no reasonable opportunity to raise the instant claim in Alabama’s state

courts, and because the claim was not “inextricably intertwined” with the judgment

rendered in Alabama court, Rooker-Feldman cannot bar this suit.


       VACATED and REMANDED.




1
  Target Media says that the district court impermissibly went to the merits of the underlying
defamation claim in addressing its subject matter jurisdiction. We agree that the reasoning
below blended consideration of the Rooker-Feldman question with some statements that appear
to implicate the merits of the defamation suit. However, because we reverse the Rooker-
Feldman holding and determine that federal jurisdiction was proper, any such consideration is
irrelevant today.

                                             21
             Case: 16-10141      Date Filed: 02/05/2018    Page: 22 of 29


NEWSOM, Circuit Judge, concurring:

      I concur in the Court’s judgment and join its opinion. I write separately only

to underscore two points—one small, the other less so. As for the former, I

believe, for reasons I will explain briefly, that the governing Supreme Court

precedent— Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280

(2005)—makes this case even more straightforward than the lead opinion here

indicates. And as for the latter, I also believe—for reasons I will explain at slightly

greater length—that the Supreme Court’s Exxon decision is best understood as

having narrowed what has been called the “so-called Rooker-Feldman doctrine,”

Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 18 (1987) (Scalia, J., concurring), to its

barest essence.

                                           I

      As an initial matter, to resolve this case, I would cut straight to the “final[]”

consideration that the Court’s opinion emphasizes. Maj. Op. at 19. In Exxon, the

Supreme Court unanimously held that the Rooker-Feldman doctrine does not “stop

a district court from exercising subject-matter jurisdiction simply because a party

attempts to litigate in federal court a matter previously litigated in state court.” 544
U.S. at 293. To the contrary, the Court clarified, “[i]f a federal plaintiff presents



                                           22
             Case: 16-10141      Date Filed: 02/05/2018    Page: 23 of 29


some independent claim, albeit one that denies a legal conclusion that a state court

has reached in a case to which he was a party …, then there is jurisdiction and state

law determines whether the defendant prevails under principles of preclusion.” Id.

at 293 (emphasis added; citation, internal quotation marks, and alteration omitted).

      The way I see it, that is precisely this case. Following the Alabama courts’

final resolution of Specialty Marketing’s suit for breach of contract and fraud,

Target Media filed in federal court what is by all accounts an “independent

claim”—namely, for defamation arising out of Specialty’s post-judgment letter.

To be sure, Target’s defamation action may seek, at some level, to reopen a

“matter previously litigated in state court”—that is, the truth of whether it engaged

in fraud in its dealings with Specialty, as the Alabama courts found and Specialty’s

letter asserted. And just as surely, Target’s defamation claim, which bottoms on a

challenge to the truth of Specialty’s letter’s allegation, “denies a legal

conclusion”—in particular, that Target engaged in fraud—“that a state court …

reached in a case to which [Target] was a party.” But these are precisely the

circumstances that the Supreme Court envisioned in Exxon—and with respect to

which it held that Rooker-Feldman does not pose a bar. So very simply, I just

don’t see how the district court’s dismissal here can survive the clear teaching of

Exxon. For me, anyway, that’s the beginning and the end of this particular case.




                                           23
              Case: 16-10141      Date Filed: 02/05/2018    Page: 24 of 29


                                           II

      Now having said that, let me take a step back. The Supreme Court’s Exxon

decision was a watershed in the so-called life of this so-called doctrine.

Emphasizing that a number of lower courts had wrongly construed Rooker-

Feldman to “extend far beyond” its original contours, 544 U.S. at 283, the

Supreme Court quite intentionally sought to “rein in” those overeager applications.

18B C. Wright, A. Miller et al., Federal Practice & Procedure § 4469.1 (2d ed.

2018). To that end, the Court repeatedly stressed that the Rooker-Feldman

doctrine is “narrow,” “confined,” and “limited,” id. at 284, 291, and it took great

pains to state—and then restate and restate—that the doctrine applies to preclude

only those federal-court actions that actually seek to “reverse,” id. at 283,

“reject[],” id. at 284, “overturn,” id. at 292, or “undo,” id. at 293, state-court

judgments. On the flip side, the Court clarified (as just noted) that Rooker-

Feldman does not bar a federal-court suit simply because it relitigates a “matter”

previously argued—or even “denies a legal conclusion” previously reached—in a

state-court action. Id. at 293.

      Why the renewed emphasis on the doctrine’s narrowness? Several reasons.

First, Rooker-Feldman is a novelty in the law. It purports to oust federal courts’

subject-matter jurisdiction, but unlike most jurisdictional limitations, it is entirely

“judge-made.” 18 J. Moore, Moore’s Federal Practice § 133.33[1][a], at 133-60


                                           24
             Case: 16-10141     Date Filed: 02/05/2018    Page: 25 of 29


(3d ed. 2017). The doctrine’s jurisdictional restriction rests on what have been

called the “perceived implications” of other jurisdictional grants. Wright & Miller,

supra, § 4469.1. For instance, 28 U.S.C. § 1257 gives the United States Supreme

Court appellate jurisdiction to review the final decisions of state courts—and thus,

the theory goes, by negative implication denies to lower federal courts a similar

authority. So too, 28 U.S.C. §§ 1331 and 1332 together give federal district courts

jurisdiction to hear and decide cases as an original matter—and thus, Rooker-

Feldman posits, by negative implication denies those courts any appellate capacity.

None of this is necessarily to say that the inferences that underlie the Rooker-

Feldman doctrine are illogical or invalid. But it is to say that they are inferences,

which—especially given that we’re talking about subject-matter jurisdiction—

should be reason enough to curb enthusiasm.

      Second, the Rooker-Feldman doctrine has no real forbears and, at least in the

Supreme Court itself, no progeny. As the Court emphasized in Exxon, it has

applied the doctrine to foreclose federal-court jurisdiction only twice, in the

doctrine’s namesake decisions, Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923),

and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983). Both

were “wheelhouse” cases, so to speak, in that both were transparent, frontal

assaults on state-court judgments. In particular, in Rooker, a plaintiff sued in

federal court expressly asking to have a state-court order “declared null and void.”


                                          25
             Case: 16-10141     Date Filed: 02/05/2018   Page: 26 of 29
263 U.S. at 414. Only slightly less conspicuously, in Feldman, disappointed bar

applicants “commenced a federal-court action against the very [state-level] court

that had rejected their applications,” seeking to review and reverse that court’s

denial decision. Exxon, 544 U.S. at 283 (describing Feldman). “Since Feldman,”

the Supreme Court “has never applied Rooker-Feldman to dismiss an action for

want of jurisdiction.” Id. at 287. To the contrary, in every instance in which the

issue has arisen, the Court has found the doctrine inapplicable. See, e.g., Lance v.

Dennis, 546 U.S. 459 (2006); Exxon, 544 U.S. 280; Verizon Md. Inc. v. Pub. Serv.

Comm’n of Md., 535 U.S. 635 (2002); Johnson v. De Grandy, 512 U.S. 997

(1994).

      A final reason for circumspection: As the Supreme Court emphasized in its

most recent Rooker-Feldman decision, “[n]either Rooker nor Feldman elaborated a

rationale for a wide-reaching bar on the jurisdiction of lower federal courts.”

Lance, 546 U.S. at 464 (emphasis added). And in fact, far from articulating any

good reason to extend the judge-made jurisdictional rule, the Court has repeatedly

warned that affirmative danger lurks in loose interpretations of Rooker-Feldman—

among them, that the doctrine risks “superseding the ordinary application of

preclusion law pursuant to 28 U.S.C. § 1738.” Exxon, 544 U.S. at 283. It’s

certainly not clear that Rooker-Feldman adds much of substance to preexisting

preclusion doctrine. Many of the same federal-court suits that the Supreme Court


                                          26
              Case: 16-10141       Date Filed: 02/05/2018      Page: 27 of 29


in Exxon held will survive Rooker-Feldman’s bar—those, for example, that seek to

reopen “matter[s]” or “legal conclusion[s]” determined in state courts—will likely

end up precluded under traditional res judicata or collateral estoppel principles. Cf.

Wright & Miller, supra, § 4469.1 (“This cabining of the Rooker-Feldman doctrine

will not lead to widespread federal interference with state-court judgments. Claim

and issue preclusion provide ample protection.”). 1

       If a broad-ranging Rooker-Feldman doctrine merely duplicated ordinary

preclusion rules, “it might seem harmless enough.” Id. But Rooker-Feldman

doesn’t just duplicate preclusion doctrine—it changes it in significant ways.

Initially, and most obviously, an expansive Rooker-Feldman bar would take what

are ordinary, waivable affirmative defenses—res judicata and collateral estoppel—

and “jurisdictionalize” them, meaning that federal courts would be obliged (as they

did here) to assess them sua sponte. See, e.g., Exxon, 544 U.S. at 284 (observing

that Rooker-Feldman implicates federal courts’ “subject-matter jurisdiction”);

University of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999) (“[A]

federal court is obligated to inquire into subject matter jurisdiction sua sponte

whenever it may be lacking.”).



1
  Indeed, in this case, Target may well face substantial preclusion arguments on remand. See
Oral Arg. Tr. at 11:20 (Question: “Will you [i.e., Target] face preclusion problems even if you
get beyond Rooker-Feldman?” Answer: “May very well. And I don’t think Rooker-Feldman
should be used as an issue preclusion tool, which is sort of what happened here.”).
                                              27
              Case: 16-10141      Date Filed: 02/05/2018      Page: 28 of 29


       Separately, and to me more perversely, the Rooker-Feldman doctrine

federalizes whatever ground it is permitted to occupy. Under the Full Faith and

Credit Act, 28 U.S.C. § 1738, a federal court considering whether an existing state-

court judgment is entitled to res-judicata or collateral-estoppel effect is obliged to

apply state preclusion law. See Kremer v. Chemical Constr. Corp., 456 U.S. 461,

481–82 (1982). By “allow[ing] the States to determine, subject to the requirements

of the statute and the Due Process Clause, the preclusive effect of judgments in

their own courts,” Section 1738 embodies and underscores fundamental “concerns

of comity and federalism.” Marrese v. Am. Acad. of Orthopedic Surgeons, 470
U.S. 373, 380 (1985). As the Supreme Court emphasized just a year after deciding

Exxon, an overbroad understanding of Rooker-Feldman subverts those very same

concerns: “Incorporation of preclusion principles into Rooker-Feldman risks

turning that limited doctrine into a uniform federal rule governing the preclusive

effect of state-court judgments, contrary to the Full Faith and Credit Act.” Lance,
546 U.S. at 466. Ironically, therefore, a rule that on its face might seem to protect

state prerogatives—in the sense that it limits the circumstances in which federal

courts can second-guess state-court judgments2—could, if allowed to balloon,



2
  See, e.g., Suzanna Sherry, Judicial Federalism in the Trenches: The Rooker-Feldman Doctrine
in Action, 74 Notre Dame L. Rev. 1085, 1101 (1999) (“The Rooker-Feldman doctrine … is
specifically about federalism—under what circumstances may federal courts other than the
Supreme Court sit in judgment on state courts?”).
                                             28
             Case: 16-10141     Date Filed: 02/05/2018    Page: 29 of 29


actually undermine federalism interests by displacing vast swaths of state

preclusion law.

                                       * * *

      For all of these reasons, it seems to me, the Supreme Court was quite right in

Exxon to call a halt to lower courts’ overbroad invocations of Rooker-Feldman.

Because today’s opinion is faithful to Exxon and its cautionary message, I am

pleased to join it. It is my sincere hope that our circuit will be similarly scrupulous

in future cases.




                                          29